Citation Nr: 1313139	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  09-26 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

In August 2010, the Veteran provided testimony before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

The issue was remanded in September 2011 for further development.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially asserts that he is entitled to a compensable evaluation despite the test results that equate to a noncompensable evaluation because his hearing loss impairs, in part, his ability to work, has difficulty hearing people, and other impairments on activities of daily living.  (See August 2012 Informal Hearing Presentation and August 2010 Hearing Transcript, p. 3).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.

Specifically, the Court noted that, "unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.

The October 2011 VA examiner diagnosed the Veteran with sensorineural hearing loss.  She stated that it impacted his ordinary life conditions in that he had difficulty hearing females and the television.  The examiner did not address functional impairment from hearing loss on his occupation, albeit, mentioned that tinnitus impacted his ordinary conditions of daily life and his ability to work.

On remand, the VA examiner should discuss in detail the impact of the Veteran's hearing loss on his daily life, particularly his occupational functioning.

A remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  To date, a VA examiner has not provided a satisfactory opinion and the claim must again be remanded for an additional opinion.  Id.; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Once VA undertakes the effort to provide an examination when developing a service- connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). As such, the Board has no discretion and must again remand this claim.

Finally, to ensure completeness of the record, the RO/AMC should obtain all outstanding VA treatment records, if any.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release forms, with full address information, the RO/AMC should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  The RO/AMC should schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected hearing loss.  The claims folder and a copy of this Remand should be made available to the examiner for review in conjunction with the examination.  The examiner shall indicate that the claims file was reviewed in the associated examination report.

All indicated evaluations and complete hearing tests, to include pure tone threshold testing and the Maryland CNC speech audiometric test, should be performed.

In addition to objective test results, the examiner should fully describe the functional impairment caused by the service-connected hearing loss, to include any effect on employment and functioning in daily life.

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  A complete rationale must be provided for all opinions rendered.  

3.  The RO/AMC in this regard should address whether referral of the Veteran's claim for increase to the Director of the Compensation and Pension Service for a determination as to whether the service-connected disability picture warrants the assignment of a compensable rating on an extraschedular basis under 38 C.F.R. §§ 3.321(b) is required.  If so, then the RO should take all indicated action to direct the matter to the consideration of the Director of the Compensation and Pension Service.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  After undertaking any additional development deemed necessary, readjudicate the claim.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.  PRIOR TO RETURNING THE CASE TO THE BOARD INCORPORATE THE "AMC TEMPORARY FOLDER" WITH THE CLAIMS FILE.  

The purpose of this REMAND is to obtain additional evidence and ensure that the Veteran is afforded all due process of law.  The Board intimates no opinion, either factual or legal, as to the ultimate conclusion warranted in this case.  No action is required by the Veteran until contacted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


